Filed 11/22/21 In re Tyrone J. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

 In re Tyrone J., a Person Coming                               B311180
 Under the Juvenile Court Law.
 ______________________________                                 Los Angeles County
 LOS ANGELES COUNTY                                             Super. Ct. No. 20CCJP06820A
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 TYRONE J.,

           Defendant and Appellant.



      APPEAL from an order of the Superior Court of Los
Angeles County, Tamara E. Hall, Judge. Affirmed.
      Emery El Habiby, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Brian Mahler, Deputy County
Counsel, for Plaintiff and Respondent.
                        ____________________
       The juvenile court assumed jurisdiction over a young boy
after sustaining allegations against the boy’s father. The
allegations concerned the father’s sexual abuse of the boy’s half
sister and the resulting risk of harm to the boy.
       Finding substantial evidence to support jurisdiction, we
affirm. Undesignated statutory references are to the Welfare and
Institutions Code.
                                   I
       The boy is six years old. He is autistic and nonverbal. He
lived with his mother and, until this matter arose, his father. He
has a sister and several half siblings, some of whom live with the
maternal grandmother as a result of other dependency
proceedings.
       We need not dwell on the family’s dependency history. Nor
do we discuss recent allegations against the boy’s mother.
Instead, we focus on the boy, his father, and one of the boy’s half
sisters (D.B.), who is now 15. This appeal concerns them.
       The Department of Children and Family Services filed this
case after receiving a referral claiming the father sexually abused
D.B. The petition detailed incidents of the abuse and alleged the
boy was at risk of serious physical harm and sexual abuse.
       The Department’s investigation showed the following.
       D.B. lived with the maternal grandmother. She would visit
her mother’s home and sometimes stayed overnight.
       D.B. was visiting her mother in November 2020. The
mother heard her son scream from the living room. She came in
and saw the father crawling on the floor “extremely close to” D.B.
He remained there supposedly looking at a toy “for an excessive
amount of time.” D.B. remarked that he was “looking at her




                                 2
butt,” which made her uncomfortable. When the mother pressed
her daughter for an explanation, D.B. said the father “always
‘flashes’ his penis at her.” This started five years ago when her
brother was born.
       D.B. told police there had been more than 10 incidents in
which the father was inappropriate. He masturbated in front of
her, exposed his penis to her, and made sexual gestures toward
her.
       D.B. described two incidents from the past week. First,
when the father was inspecting a rash on her arm, he moved his
hand over her breasts. She was uncomfortable; there was no
reason for him to touch her chest. Second, when she was
watching a movie with the father, he started mumbling. She
turned and saw he “had his penis outside his clothing and was
rubbing his penis with his hands in an up and down twisting
motion.” She saw “a white liquid oozing out of his penis.” D.B.
immediately looked away and left the room.
       There were other incidents, but D.B. could not provide
dates. She did not tell anyone about the father’s conduct because
she “did not want to cause any stress on her mother.”
       D.B. confirmed to a social worker that the father had been
inappropriate with her for the past five years—every time she
went to her mother’s house and her mother was not around. It
started when her brother was born and she was alone with the
father. The father asked if she was afraid of him. Then he
“showed her his penis with ‘white stuff’ coming out of it.” After
that, he would pull out his private parts when her mother slept.
He “looks at her wrong all the time.” Recently, he licked his
fingers in front of her in a sexual manner, which made her
uncomfortable.




                                3
       The mother told the social worker one of her other
daughters (A.N.) recently disclosed the father had been
inappropriate with her too. A.N. told police the father
“consistently looks at her in a sexual manner.” She confirmed
two incidents from several years ago when she was 13: the father
had caressed her thigh in a sexual manner while driving and
later kissed her on the lips when saying goodbye. This was not
how her family acted.
       The mother got an emergency protective order. She told
the social worker she was done with the father and wanted to
press charges. But later she wanted to reconcile with him.
Taking care of her special needs son was at times overwhelming,
and she needed some relief. She maintained the father would not
abuse their son.
       The mother and grandmother expressed concerns about
D.B.’s past truthfulness. The Department, on the other hand,
concluded D.B. “has disclosed her abuse to social workers, the
police, and to her mother and the child has remained adamant,
clear, and consistent that she experienced the touching of her
breasts, the staring of her buttocks, gestures, and having genitals
exposed to her by the father [ ] which made the child feel
uncomfortable.”
       Police arrested the father for child annoyance and indecent
exposure. The father, however, denied the allegations of sexual
abuse and maintained he worked hard to care for and provide for
his son.
       The social worker was unable to interview the boy, who
could neither respond to questions nor stay still.
       The juvenile court ordered the boy detained from his father
and released to his mother.




                                4
      Later, at a March 2021 hearing, the court sustained the
allegations against the father and declared the boy a dependent
under section 300, subdivisions (b)(1), (d), and (j), as alleged in
the petition. The court found credible D.B.’s statements about
the father’s abusive conduct, noted this conduct occurred in the
home where the boy lived, and concluded the father’s conduct and
disregard of appropriate boundaries endangered the boy as well.
      Over the Department’s objection, the court returned the
boy to the father’s physical custody and ordered family
maintenance services, among other things.
                                  II
      Father challenges the juvenile court’s jurisdictional
findings, claiming they are unsupported by substantial evidence.
      We briefly review the relevant subdivisions of the
jurisdictional statute, section 300.
      Subdivision (b)(1) authorizes jurisdiction when a child has
suffered, or there is a substantial risk the child will suffer,
serious physical harm due to lack of parental protection. (See
§ 300, subd. (b)(1).)
      Subdivision (d) authorizes jurisdiction if the child has been
sexually abused by a parent or there is a substantial risk of such
abuse. Sexual abuse includes annoying or molesting a child,
masturbating in a child’s presence, and committing lewd or
lascivious acts upon a child under 14. (See § 300, subd. (d); Pen.
Code, §§ 11165.1, 288 & 647.6.)
      Subdivision (j) authorizes jurisdiction if the child’s sibling
has been abused or neglected as set out in other subdivisions—
including those we just mentioned—and there is a substantial
risk the child will be abused or neglected. (See § 300, subd. (j).)
The juvenile court has wide latitude to assume jurisdiction over a




                                 5
sibling of an abused or neglected child. (In re I.J. (2013) 56
Cal.4th 766, 774 (I.J.).)
       We will affirm a finding of jurisdiction if substantial
evidence supports any of the statutory bases identified in the
petition. (I.J., supra, 56 Cal.4th at p. 773.) Such evidence exists
here.
       Eliding our standard of review, father’s legal argument
boils down to this: we should overturn the juvenile court’s
findings because this case is not as egregious as I.J. Unlike the
father in that case, this father abused his stepdaughter, not his
biological daughter; the girl did not live with the father and
visited only occasionally; we do not know whether the boy
witnessed any of the abuse; in any event, the boy is young and
impaired and likely did not understand the father’s acts; the boy’s
mother was unconcerned about the father abusing their son; and
other children in the family denied they were abused.
       These points do not establish a basis for reversing the
juvenile court.
       I.J. directed courts to look at the totality of the
circumstances in deciding whether a child faces a substantial risk
of harm under section 300, subdivision (j). (I.J., supra, 56 Cal.4th
at p. 774.) It set no minimum threshold for sexual abuse. (See,
e.g., id. at p. 780 [“We merely hold the evidence in this case
supports the juvenile court’s assertion of jurisdiction.”].)
       The father admits his sexual abuse of D.B. was “egregious.”
Further, there was sufficient evidence of a substantial risk of
sexual abuse to the boy.
       Credible evidence showed the father exposed his penis to
D.B., masturbated and ejaculated in front of her, made sexual
gestures towards her, groped her breasts, and stared at her




                                 6
buttocks. There were repeated incidents over a five-year period,
all of which occurred in the boy’s home.
       The risk to the boy exists regardless of whether he
witnessed these incidents. (See I.J., supra, 56 Cal.4th at pp. 770,
771 & 780 [jurisdiction over the brothers of a sexually abused girl
was proper where the brothers had not witnessed any abuse and
were unaware of it before the case].) We know the boy was
present for the incident giving rise to the referral.
       This risk of abuse is heightened here where there is
evidence the father violated two children in the family.
       Unlike his half sisters, the boy lived with the father, thus
exposing the boy to a greater risk of abuse. And the mother
wanted the father to continue living there.
       The risk is greater still on account of the boy’s young age
and special needs. One wonders how this child could protect
himself or hold an abuser to account.
       Neither D.B.’s status as a stepdaughter nor the mother’s
lack of insight into the risks to the boy eliminate these risks.
Much of the father’s behavior (exposing his genitals and
masturbating before a child) pose a substantial risk to any child
in the home, regardless of gender or relation. (See Los Angeles
County Dept. of Children & Family Services v. Superior Court
(2013) 215 Cal.App.4th 962, 968 [“Cases overwhelmingly hold
that sexual abuse of one child may constitute substantial
evidence of a risk to another child in the household—even to a
sibling of a different sex or age or to a half sibling.”].)
       Substantial evidence supported the juvenile court’s decision
to assume jurisdiction.
       Finally, the father requests that we analyze each of the
juvenile court’s jurisdictional findings, but his own legal




                                7
argument fails to parse each finding. In addition, he identifies
no particular prejudice or consequence to him should we allow
the findings to stand. So they remain.
                          DISPOSITION
       We affirm the trial court’s order.



                                          WILEY, J.

We concur:



             GRIMES, Acting P. J.




             STRATTON, J.




                                8